DETAILED ACTION
Claims 26, 28-41 and 43 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
See NPL’s numbers 5 and 9 which are nebulously defined. 
Claim Rejections - 35 USC § 103-Maintained/Modified to address amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 26, 28-41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over FASTPlaqueTB (Biotec, FASTPlaque Catalogue, p. 1-15, 2004) and further in view of Stanley et al. (Applied and Environmental Microbiology, 2007), GenBank: X1629.31 (1999), QIAquick PCR Purification Kit Protocol, using a microcentrifuge (QIAquick Spin Handbook, p. 19-20, 2008) and Kluge (WO 2008/129419).
The references have been previously cited.
FASTPlaqueTB provides a kit comprising a bacteriophage that is specific to a target Mycobacterium and instructions for its use; see at least claim 26. FASTPlaqueTB is directed to assay comprising multiple parts, including Actiphage, a mycobacteriophage that specifically targets mycobacteria; see p. 2, part 3 and instant claims 26 and 34. The intended use of the assay is for the determination of Mycobacterium tuberculosis (MTB); see p. 2, part 1 and instant claim 35. See p. 7 which describes different liquids in preparing the specimen; see instant claim 41. Note that “a component for removing un-lysed mycobacterial cells from a reaction” is structurally undefined and thus, a centrifuge and sterile tubes (p. 4) are encompassed by such limitation. 
FASTPlaqueTB does not explicitly express a further component for removing unlysed mycobacterial cells from a reaction mixture, wherein the component includes a spin column and a substrate coated with a peptide that specifically bind to the target mycobacterial cell, wherein substrate includes magnetic beads and the peptide includes 
Stanley describes the FASTPlaqueTB assay; see p. 1851-1852. The author notes that this assay uses a mycobacteriophage that has a host range broader than just M. tuberculosis and this phage also infects other types of mycobacterial cells; see p. 1852, col. 1. Stanley describes using a combined phage-PCR method in order to detect other mycobacteria from a sample containing a mixed flora; see p. 1852, col. 1. See p. 1851, col. 1 and p. 1852, col. 2 which describe using primers for amplifying IS900, a signature sequence of mycobacterial cells; see claims 37 and 40. 
GenBank: X1629.31 (1999) is cited for providing the sequence set forth by SEQ ID NO: 1 with 100% and comprising the sequences set forth by SEQ ID NO: 2 and 3; see nt 470-789 and 744-763 of SEQ ID NO: 1 wherein the latter represent the reverse complement of SEQ ID NO: 3. See claims 38 and 39.
QIAquick PCR Purification Kit Protocol, using a microcentrifuge (QIAquick Spin Handbook, p. 19-20, 2008) is cited for providing that a spin column is a component used 
Kluge is cited for teaching a method for isolating mycobacteria from a sample with magnetic beads coated with an antibody specific to mycobacteria for analyses; see p. 2, lines 15+ and instant claims 27 and 29-31.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine reagents and components necessary to perform PCR to the FASTPlaqueTB assay, including primers to amply the known signature DNA sequence and a spin column. One would have been motivated to do so in order to determine the identification of other mycobacteria in a sample using PCR.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine a component comprising a magnetic bead as a substrate which is coated with antibodies specific for mycobacteria with other components necessary for PCR and FASTPlaqueTB assay. One would have been motivated to do so in order to isolate a mycobacteria from a sample in order to decrease unwanted contaminants before performing a combined phage-PCR method.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, the signature DNA sequence IS900 is known and the PCR amplification thereof has successfully lead to the detection of mycobacteria as taught by Stanley, use of magnetic beads is widely used, etc.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. Applicant argues that one of skill in the art would be discouraged from combining the components of FASTPlaqueTB and Stanley with those of Kluge because said kit would not work. Applicant contends that both FASTPlaque TB and Stanley requires intact viable cells for co-culturing with sensor cells; if such components were to be combined with said magnetic beads, Applicant alleges that the beads would remove both viable and non-viable bacteria from the sample. 
In response, the instant claims are directed to a kit comprising different components and not to a method wherein said method requires a specific sequence of specific method steps. Applicant seems to suggest that the co-culturing with sensor cells is followed by adding magnetic beads and it is not clear how this sequence of specific steps is required or even supported.
Applicant argues that Stanley “specifically” teaches away from removing unwanted contaminants from the reaction mixture and points to p. 1852, col. 1 for teaching that the method can be extended for the detection and identification of other mycobacteria from samples containing a mixed flora without the need to remove competitive microflora before detection. 
Applicant has not provided a clear argument which supports Stanley specifically teaching away. The removal of unwanted contaminants is commonly practiced in the art for optimization of results, such as, increasing the signal-to-noise ratio. The teaching by 
The argument is not persuasive and the rejection is maintained for reasons of record. 
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648